DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“creating, in an offline mode, an ad hoc network by a cloud driven application launcher (CDAL), the CDAL being configured on a client device serving as a master device at a given time of instance, 
wherein the step of creating, in the offline mode, the ad hoc network by the cloud driven application launcher, is preceded by: 
transmitting, by the CDAL of the client device, (i) information pertaining to an entity to which the client device is tagged and (ii) a device identifier of the client device to a cloud server, wherein the information and the device identifier are transmitted by the CDAL when a launch instance of the CDAL is determined as a first time launch instance; 
obtaining, by the CDAL of the client device, a configuration record version from the cloud server, performing, by the CDAL of the client device, a comparison of the obtained configuration record version and a configuration record version comprised in the client device; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 17/036,276 Filing Date: September 29, 2020
obtaining, by the CDAL of the client device, updated configuration records along with one or more configuration elements and a version of configuration check based on the comparison; and reconfiguring the CDAL and one or more associated attributes by 
(i) parsing the updated configuration records along with the one or more configuration elements and 
(ii) applying one or more associated changes to the CDAL of the client device; 
establishing, by the CDAL, a communication session between the master device and a plurality of client devices using the created ad hoc network, 
wherein the master device and the plurality of client devices are associated with [[an]] the entity; 
upgrading in the offline mode, by the CDAL, a version of one or more applications comprised in the plurality of client devices to a corresponding version of one or more corresponding applications comprised in the master device; and 
synchronizing in the offline mode, via the ad hoc network, the master device and the plurality of client devices such that a uniform user interface (UI) is enabled for the master device and the plurality of client devices.” 
Valicheria et al. (US 2018/0255591 A1) teaches methods and systems for enabling multiple mobile devices to access an access gateway when at least one of the multiple mobile devices is unable to establish a virtual private network connection with the access gateway are described herein. For example, in some embodiments, a mobile device may configure itself as a member of a mesh network. A virtual private network connection may be established between the mobile device and the access gateway. The mesh network may include one or more other member devices that are unable to 
Crossland et al. (US 2006/0010096 A1) discloses a system and method to manage the distribution and monitoring of offline information on the client side. The client, once it has downloaded the content, can act as a master server to another client. The interface to the local use of the content object(s) on each client is customizable based upon the user-defined preferences or the interface design as provided by a central authority. Once downloaded, the content objects are accessed in a browser that modifies the content to ensure that it is well-behaved in an offline environment. All usage is logged in a highly structured format for reporting back to the master client, the master server, master management server, or master content repository.
The Examiner agrees that the amended Claim 1 that includes the allowable subject matter of claim 4 overcomes the rejection, therefore the 35 U.S.C. 103 Rejection is withdrawn. 
Independent Claim(s) 9 & 15, similar to Independent Claim 1, the 35 USC 103 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-3, 5-8, 10, 12-14, 16, 18-21 depends on the Independent Claim 1, 9 & 15 therefore the 35 U.S.C. 103 Rejection is withdrawn for the same reasoning as mentioned above. Moreover, the cited references KOBAYASHI, in combination or separately does not cure the deficiencies of Valicheria-Crossland. 

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) creating an offline mode 2) an ad hoc network 3) a cloud drive application launcher 4) a client device 5) a master device 6) a tagged client device 7) device identifier 8) could server 9) launching an application 10) configuration record version 11) comparing records 12) updated configuration record 13) reconfiguring a CDAL 14) various attributes 15) parsing data 16) upgrading in the offline mode 17) synching in the offline mode. 
In addition, as evidenced by the prosecution history (see at least 03/01/2022 Applicant Arguments/Remarks and 01/19/2022 Non-Final Rejection), the Applicant’s Arguments and the newly submitted amended independent claim(s) overcomes the 35 USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 07/12/2021.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claim(s) 1-3, 5-10, 12-16, 18-21 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457